The majority opinion holds that a trial judge loses control of an order entered in vacation unless he extends the time for filing motion and grounds for a new trial. It is argued that the situation thus produced is no worse than when a judgment is entered on the last day of a regular or special term. Such reasoning does not appeal to me. I have never reached the point where I was persuaded that we should adopt an unfair rule because of another unfair rule regulated by statute, and over which we had no control. Another argument is that, if the trial court has jurisdiction of its orders entered in vacation, the purpose of the act will be defeated. If that argument be sound, then the right of appeal, which may be prosecuted at any time within two years, should be denied. It must not be overlooked that the purpose of the statute was to give the court power to act in vacation. A vacation is not a term, and there is no basis for construing it as a term. That being true, there is no statute fixing the time during which the court has control of its orders entered in vacation. In the absence of a statute, there is no reason why the court may not adopt a fair and just rule. Litigants' rights should be a matter of law and not of grace. We should have a rule that operates on all litigants alike. The rule of the majority opinion places the litigant at the mercy of the trial court, and sets a trap for the unwary.
Believing that the rule announced in Center's *Page 157 
Guardian v. Center, 244 Ky. 502, 51 S.W.2d 460, that orders entered in vacation are within the control of the trial court until the expiration of the next succeeding term, is more consonant with fairness and justice, and should be adhered to, I am impelled to dissent from the majority opinion.